Citation Nr: 0833636	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-00 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for incipient 
degenerative cervical spine syndrome with a major myofascial 
irritation condition and recurring functional limitations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1988 through 
May 1990 and from January 1991 through May 1991, with prior 
unverified service and subsequent duty in the Oklahoma 
National Guard.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Washington, DC, that denied the benefits sought on 
appeal.  
	
In December 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

The issue of entitlement to service connection for a cervical 
spine condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has PTSD that is related to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection for PTSD.  This is so because 
the Board is taking action favorable to the veteran by 
granting service connection for PTSD; a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  
        
The veteran contends she has PTSD as the result of events 
from service.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Here, the Board finds that service connection must be granted 
for PTSD.  As for a current diagnosis, the most recent 
documentation of PTSD is found in a December 2007 private 
medical report.

As for the remaining elements required for service 
connection, the Board finds the benefit of the doubt must be 
afforded to the veteran.  There are only two nexus opinions 
in the claims file, and both attribute the veteran's current 
PTSD symptoms to traumatic events experienced during service.  
In a December 2007 private medical report, the veteran's 
current treating psychologist, Kenneth P. Sullivan, Ph.D., 
stated, "[the veteran's] symptoms meet the criteria for 
PTSD, and they derived from her wartime service, in my 
judgment."  In addition to this positive nexus opinion, in 
April 2003 a VA examination was conducted through a provider 
in Germany where the veteran was living at the time, and the 
veteran's current PTSD was attributed to her experience in 
the Gulf War.  The examiner clearly found that the veteran's 
feelings of "helplessness and fright because of the report 
of the death of comrades," and the constant threat of death 
are related to her current PTSD.

This case has been pending for years due in part to the 
difficulty in verifying the veteran's stressors.  The Board 
notes the February 2007 formal finding that insufficient 
information has been provided to verify the veteran's 
stressor.  The veteran alleges she sustained a number of 
stressful events during active duty, including experiencing 
news of the death of close friends and living under the 
perpetual fear of death.  In the December 2007 report of Dr. 
Sullivan the veteran recounted being involved in a number of 
scud attacks with casualties, feeling the fear of sexual 
assault due to the frequently dark environment and the 
comments of fellow soldiers, and the smell of oil fires, dead 
animals, dead people, and unidentified chemicals, all of 
which contributed to her feeling of danger and threat.  The 
April 2003 examiner reported similar stressors, including the 
lack of a segregated atmosphere among men and women adding to 
the veteran's feelings of extreme vulnerability, the constant 
fear of dying, and the witnessing of dead or mutilated Iraqi 
and American soldiers.

Service personnel records show the veteran had duty in an 
Imminent Danger Pay Area of Southwest Asia.  The veteran's 
DD-Form 215 shows that she earned the Southwest Asia Service 
Medal with a Bronze Service Stars, and the Kuwait Liberation 
Medal.  She earned the sharpshooter badge and her 201 file 
reflects that she participated in campaigns to include the 
Liberation and Defense of Kuwait and the Southwest Asia Cease 
Fire Campaigns.  The Board notes that hostile fire or 
imminent danger pay area is defined as being subject to 
hostile fire or explosion of hostile mines; on duty in an 
area involving imminent danger of being exposed to hostile 
fire or explosion of hostile mines and in which, during the 
period of duty in that area, other members of the uniformed 
services were subject to hostile fire or explosion of hostile 
mines; killed, injured, or wounded by hostile fire, explosion 
of a hostile mine, or any other hostile action; or on duty in 
a foreign area being subject to the threat of physical harm 
or imminent danger on the basis of civil insurrection, civil 
war, terrorism, or wartime conditions. 37 U.S.C.A. § 310. 

In addition, a service medical record from March 1990 shows 
the veteran sought treatment for mood swings and depression.  

Since service the medical record reflects that the veteran 
has been married and divorced a number of times, and has been 
under psychiatric care.  A February 1998 private medical 
report, for example, documents that since her discharge, the 
veteran spends whole days weeping, has difficulty sleeping, 
has lost weight, and continues to live in anxiety and fear.  
Similar findings were reiterated in the VA examination of 
April 2003 and the private medical report of December 2007.

Despite the lack of verification of the veteran's stressor, 
the Board is persuaded by the positive nexus opinions that 
have been obtained and the complete absence of any nexus 
evidence to the contrary.  Additionally, the veteran's 
Imminent Danger Area Pay supports her contentions that she 
was subject to the threat of bodily harm.  Simply stated, the 
medical record as a whole and the veteran's personnel file, 
when combined, strongly suggest that the veteran was in fact 
exposed to traumatic events involving threats of personal 
harm.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
Resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran's PTSD stressor has been corroborated.  
38 U.S.C.A. § 5107(b); Pentecost v. Principi, 16 Vet. App. 
124 (2002).  The appeal, therefore, is granted. 

	
ORDER

Service connection for post-traumatic stress disorder is 
granted.


REMAND

A remand is required in order to afford the veteran a VA 
examination to determine the nature and etiology of her 
cervical spine condition. In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

Here, the veteran has a current diagnosis of incipient 
degenerative cervical spine syndrome with a major myo-fascia 
irritation condition and recurring functional limitations, 
documented most recently in a VA examination of June 2003.  
In addition, there is documentation of a cervical spine 
injury in the veteran's service medical records.  In December 
1989 while on active duty the veteran's service medical 
records show she was involved in a car accident and suffered 
an injury to her cervical spine.  She was diagnosed with an 
acute cervical strain.  Treatment notes regarding this injury 
continue in the veteran's service medical records through 
January 1990.  A VA examination of January 1998 noted the 
veteran has suffered from mechanical back pain with muscle 
spasm since 1991.  While VA examinations have been afforded 
to the veteran, none provide a clear nexus opinion, positive 
or negative, or address the symptomatology documented in the 
veteran's service medical records.  For these reasons, a VA 
examination is required before the claim can be properly 
adjudicated.

The veteran is additionally entitled to proper VCAA notice 
under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran was first mailed VCAA notice in December 2002 for 
this claim.  However, the December 2002 letter did not inform 
the veteran of the elements required to establish a service 
connection claim.  In August 2004 the veteran was sent a 
second VCAA letter, but this notice incorrectly advised her 
to submit new and material evidence so that her claim could 
be reopened.  Accordingly, the veteran is entitled to 
corrective and accurate notice for this claim.

Accordingly, the case is REMANDED for the following action:
. 
1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), for her service 
connection claim for a cervical spine 
condition  that includes but is not 
limited to, an explanation as to what 
information or evidence is needed to 
substantiate a service connection claim.

2.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
her cervical spine condition.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the cervical spine injury 
documented in her service medical records 
in 1989 and 1990,  and offer comments and 
an opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's currently diagnosed 
cervical spine condition had its onset 
during service or is in any other way 
causally related to active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
her responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of her case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
her claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate her claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


